THORNBERRY, Circuit Judge
(dissenting) .
The Firemen (Brotherhood of Locomotive Firemen and Enginemen) maintain that the implementation of the new contract between the Engineers (Brotherhood of Locomotive Engineers) and the railroad abrogates certain tripartite agreements and a formal Mediation Agreement entered into by both unions and the carrier. They argue that the federal courts have jurisdiction to decide the controversy because the railroad and the Engineers have thereby violated an express mandate of the Railway Labor Act. This is that agreements must be carried forward until changed in accord-*26anee with Section 2, Seventh and Section 6 of the Act, 45 U.S.C. § 152, Seventh and § 156. In the courts below, ap-pellees successfully contended that the federal courts were without jursidiction and that the new agreement consummated between them simply “affects” the Firemen and those they represent. The majority of this Court has concluded that the Firemen’s claim falls within the exclusive jurisdiction of the National Mediation Board and that the courts below were therefore without jurisdiction. Believing that the Firemen’s claim falls within the jurisdiction of the federal courts, I respectfully dissent.
In concluding that the courts are without jurisdiction, the majority has characterized the controversy as a “jurisdictional dispute,” which the Supreme Court has held to be within the exclusive jurisdiction of the National Mediation Board. General Committee of Adjustment v. Missouri-Kansas-Texas R. Co., 1943, 320 U.S. 323, 64 S.Ct. 146, 88 L.Ed. 76; General Committee of Adjustment v. Southern Pacific Co., 1943, 320 U.S. 338, 64 S.Ct. 142, 88 L.Ed. 85; accord, Switchmen’s Union of North America v. National Mediation Board, 1943, 320 U.S. 297, 64 S.Ct. 95, 88 L.Ed. 61. The General Committee cases likewise involved disputes between the Engineers and the Firemen, each claiming authority to treat with the railroad on a particular issue. When the Firemen and the railroad entered into agreement on the disputed issue, the Engineers brought suit in the district court to set aside the contract on the ground that the railroad had violated the Railway Labor Act by bargaining with the wrong employee representative. See Section 2, Ninth, 45 U.S.C. § 152, Ninth. The Court held that the federal courts were without jurisdiction to resolve the controversy, reasoning:
It is clear from the legislative history of § 2, Ninth, that it was designed not only to help free the unions from the influence, coercion and control of the carriers but also to resolve a wide range of jurisdictional disputes between unions or between groups of employees. However wide may be the range of jurisdictional disputes embraced within § 2, Ninth, Congress did not select the Courts to resolve them. To the contrary, it fashioned an administrative remedy and left that group of disputes to the National Mediation Board.
The Court further stated:
In view of the pattern of this legislation and its history the command of the Act should be explicit and the purpose to afford a judicial remedy plain before an obligation enforceable in the courts should be implied.
General Committee of Adjustment v. Missouri-Kansas-Texas R. Co., supra, 320 U.S. at 336-337, 64 S.Ct. at 152-153.
The typical jurisdictional or representation dispute is over control of membership and work and is characterized by an attempted invasion by one union into the province of another. “It raises the question whether one collective bargaining agent or the other is the proper representative for the presentation of claims to the employer. It involves a determination of the point where the exclusive jurisdiction of one craft ends and where the authority of another craft begins.” General Committee of Adjustment v. Southern Pacific Co., supra, 320 U.S. at 343, 64 S.Ct. at 145. Or, it may involve “an asserted overlapping of the interests of two crafts” necessitating “a determination of the point where the authority of one craft ends and the other begins or of the zones where they have joint authority.” General Committee of Adjustment v. Missouri-Kansas-Texas R. Co., supra, 320 U.S. at 334-335, 64 S.Ct. at 151. There is no question, and the Firemen concede as much, that in the absence of the formal Mediation Agreement and tripartite agreements, the Firemen’s claims of the right to be heard in bargaining, of the right to be a party to any agreement reached in certain areas between the Engineers and the carrier, and of the invalidity of any contract reached without them would present a jurisdictional dispute. It would involve “an asserted overlapping of the interests of the two crafts” *27and would require an administrative determination whether the Firemen, the Engineers, or both, have authority to deal with the carrier on the disputed issues.
But the present controversy involves more. Unlike the General Committee cases,1 *the dispute centers around the Firemen’s claim that the appellees have abrogated existing labor contracts they have entered with the Firemen. These agreements include a series of tripartite agreements and a formal Mediation Agreement regulating matters within the jurisdiction of both unions on the former ACL. The formal Mediation Agreement, A-1607, was the result of a a “major dispute” between the parties wherein the National Mediation Board rendered its statutory services resulting in compromise between the carrier and the two unions. This became part of the Schedule Agreements the Engineers and the Firemen each had with the carrier and expressly provided:
This agreemnt shall become effective as of January 1, 1945 and remain in effect until changed in accordance with the Railway Labor Act, amended.
and further that:
None of the parties hereto may withdraw except with the consent of each of the other parties.
Other tripartite agreements between the ACL, the Firemen and the Engineers provided that they:
* * * shall remain in effect subject to the serving of thirty (30) days written notice by any party upon each of the other two parties, further handling to be in conformity with the Railway Labor Act, as amended.
These agreements, entered by the three parties under the auspices of the National Mediation Board, established the zones where the two unions have concurrent authority. The subjects of those agreements fall within the province of both unions. As to these subjects, the Board sponsored, and parties accepted, tripartite agreements.2 The claims of the Firemen predicated upon these agreements do not require the adjudication of a jurisdictional dispute between the two unions because “the zones where they have joint authority,” General Committee of Adjustment v. Missouri-Kansas-Texas R. Co., supra, 320 U.S. at 335, 64 S.Ct. at 151, have been authoritatively determined. No further administrative adjudication is required.
Rather, the Firemen’s claims fall within the well-established jurisdiction of the federal courts to compel compliance with the procedures set forth by the Railway Labor Act for changing agreements affecting rates of pay, rules, or working conditions. See, e. g„ Florida East Coast Ry. Co. v. Brotherhood of Railroad Trainmen, 5th Cir. 1964, 336 F.2d 172, 179; Manning v. American Airlines, Inc., 2d Cir. 1964, 329 F.2d 32, 33; Railroad Yardmasters of America v. Pennsylvania Ry. Co., 3d Cir. 1955, 224 F.2d 226. Section 2, Seventh provides that “No carrier, its officers, or agents shall change the rates of pay, rules, or working conditions of its employees, as a class, as embodied in agreements except in the manner pre*28scribed in such agreements or in Section 156 [Section 6] of this title.” 45 U.S.C. § 152, Seventh. Section 6 requires thirty days’ written notice of “an intended change in agreements” and proscribes changes in agreements pending the completion of the procedures of the Act.3 See generally Brotherhood of Railroad Trainmen v. Jacksonville Terminal Co., 394 U.S. 369, 89 S.Ct. 1109, 22 L.Ed.2d 344 (U.S. March 25, 1969). Judicial intervention to enforce these explicit statutory commands is not incompatible with the Act’s emphasis on conciliation, mediation, and arbitration, since its function is to compel the exercise of these voluntary processes. Consequently, the propriety of a judicial decree to insure that contracts under the Act remain in effect until the procedure for change has been exhausted is well established. Southern Ry. Co. v. Brotherhood of Locomotive Firemen and Enginemen, 1964, 119 U.S.App.D.C. 91, 337 F.2d 127, 132; Manning v. American Airlines, Inc., supra.
This Court’s decision to that effect in Order of Ry. Conductors and Brakemen v. Switchmen’s Union of North America, 5th Cir. 1959, 269 F.2d 726, is squarely in point. In that ease, the Switchmen’s Union had been duly certified as bargaining representative for the craft of yardmen on the carrier, thereby replacing the Trainmen in that capacity. The Switchmen gave the railroad a Section 6 notice to change the old Trainmen agreement and a new contract between the Switchmen and the carrier resulted. No Section 6 notice was given the Trainmen. The Trainmen (BRT) and Conductors (ORC & B) then brought suit and challenged the validity of the agreement formulated by the Switchmen and the railroad on the ground that the carrier had not served a Section 6 notice. This Court, as to jurisdiction of the lower court to consider such a controversy, wrote :
In a consolidated proceeding the District Court held the SUN A contract valid. BRT and ORCB appeal, contending that the agreement is invalid and its enforcement should have been enjoined. Admittedly no Section 6 notice was given by the Railroad to BRT and ORCB, and, if required, the contract is invalid, leaving the prior agreements (or practices) in effect. All are in agreement, with which we concur, that the case poses a genuine issue as to validity, not interpretation, so that on these'and other authorities, it is one for judicial consideration.
Id., 269 F.2d at 728-729; accord, McElroy v. Terminal Railroad Assn., 7th Cir. 1968, 392 F.2d 966, 970. The same basis for jurisdiction is present here. The Firemen contend that the contested agreement alters the substance of agreements to which they are a party, that they were entitled to Section 6 notice of the contemplated changes, and that the new agreement is therefore invalid for want of notice and conference. It cannot matter that the Firemen’s claim may fail on its merits; jurisdiction exists to decide the case either way.
Nor are the district courts without jurisdiction, as the majority suggests, because “validity of the contract depends *29upon the merits of a representation dispute.” Division No. 14, Order of Railroad Telegraphers v. Leighty, 4th Cir. 1962, 298 F.2d 17, 20; Brotherhood of Ry. and Steamship Clerks v. United Air Lines, Inc., 6th Cir. 1963, 325 F.2d 576. The validity of the contract depends instead upon the requirement of a Section 6 notice of change. “[I]f required, the contract is invalid.” Order of Ry. Conductors and Brakemen v. Switchmen’s Union of North America, supra, 269 F.2d at 728. Resolution of that issue may involve a determination of the scope and viability of the agreements the Firemen contend were unlawfully altered without notice and conference. But the adjudication of a representation dispute, as heretofore established, is not involved inasmuch as the zones where the two unions have joint authority have been defined in the agreements entered under the auspices of the Mediation Board. The district courts, in order to decide if the Firemen were entitled to notice, need only look to the tripartite agreements which the Firemen seek to preserve. In short, this case presents the same justi-ciable issues involved in any suit brought to compel compliance with the procedures set forth by the Act for the orderly change of agreements. It can make no difference that tripartite agreements between two unions and a carrier, rather than the typical bi-lateral agreements between a single union and a carrier, are involved. These plainly constitute “agreements” within the meaning of Section 2, Seventh and Section 6. Therefore, it seems clear that if prior to the merger, the carrier (ACL) and the Engineers had changed the substance of the tripartite agreements, the Firemen could have challenged the validity of any new agreement in federal court.
The question remains whether the merger of the two carriers requires a different holding. Appellees contend, and the majority seems to agree, that the separate pre-merger employee protection agreements providing for negotiations “in each craft” have superseded the tripartite agreements. The Firemen, it is argued, have contractually committed themselves to deal solely with the merged carrier in two-party negotiations, thereby wiping out their former right to tripartite negotiation and agreement. The Engineers and the carrier are likewise committed to two-party negotiations and agreement without the Firemen. It inevitably follows, therefore, that in claiming the right to confer with both the carrier and the other union, the Firemen have raised a jurisdictional dispute within the exclusive jurisdiction of the Mediation Board. Under this theory, the situation is the same that would have existed had there never been tripartite agreements. On the other hand, the pre-merger protection agreements, which allegedly supersede the former agreements, also provide that “the Merged Company will take over and assume all contracts, schedules and agreements between Seaboard, Coast Line, and the labor organizations * * * and will be found by the terms and provisions thereof * This provision would appear to carry the old agreements forward until changed in the manner prescribed by the agreements or by the Act. Thus, while it is possible, as the majority suggests, that the protective agreements contemplated only two-party negotiations — “in each craft” — and that the Firemen waived their rights to tripartite agreement, it is also possible that the old contracts are still viable. Either way, it is quite plain that this is a triable issue. The Firemen should not be shut out of court on the untried, unproven assumption (on the merits) that the formal Mediation Agreement and tripartite agreements died with the merger. On its face, the claim presented by the Firemen predicated on these agreements is justiciable. Their contentions at least warrant a finding by a lower court whether the Mediation Agreement and tripartite agreements are viable documents.
The appellees argue further that by virtue of the merger the procedures of the Railway Labor Act are inapplicable. The argument is that Section 5(11) of the Interstate Commerce Act, 49 U.S.C. *30§ 5(11), relieves the merged company from the restraints and limitations of the Railway Labor Act which would prevent effective consummation of the merger.4 See Brotherhood of Locomotive Engineers v. Chicago & N. W. Ry. Co., 8th Cir. 1963, 314 F.2d 424. Accordingly, the Firemen’s claims predicated upon the Railway Labor Act afford no ground for relief. The Firemen, on the other hand, emphasize that Section 5(11) of the Interstate Commerce Act limits the relief merged carriers have from other federal statutes to the extent “necessary to enable them to carry into effect the transactions so approved.” Relief from the procedures set forth in the Railway Act for changing existing agreements, the Firemen argue, is not “necessary” to the effectuation of the merger, and therefore Section 6 controls. See Texas & N. O. Ry. Co. v. Brotherhood of Railroad Trainmen, 5th Cir. 1962, 307 F.2d 151. But this issue, like that posed by the protection agreements entered prior to the merger, should be developed in one of the courts below in a trial upon the merits. See id. at 158.
In summary, I would hold that this controversy falls within the well-established jurisdiction of the federal courts to insure compliance with the procedure prescribed by the Railway Labor Act for changing agreements. The courts are not required here to determine which of the two unions, if not both, the carrier is to treat with on the issues in dispute. The Mediation Agreement and the tripartite agreements entered under the auspices of the Mediation Board have resolved that question. A jurisdictional dispute, requiring adjudication of the bargaining authority of the two unions, is therefore not involved. Although the merger of the two carriers, as the majority seems to suggest, may vitiate the Firemen’s claims, either because the tripartite agreements died with the merger or because the Interstate Commerce Act relieves the carrier of obligations imposed by the Railway Labor Act, this is an issue that should be developed in a trial on the merits.

. Those eases did not involve the abrogation of existing agreements betwen the parties. Significantly, the Court stated: For many years the two Brotherhoods had an agreement which established rules and regulations on these subjects and which provided machinery for resolving disputes which might arise between them. This agreement was can-celled in 1927. The present dispute arose since that time * * *. General Committee of Adjustment v. Missouri-Kansas-Texas R. Co., supra 320 U.S. at 325-326, 04 S.Ct. at 147. (Emphasis added)


. In view of the rights conferred upon the Firemen as a party to these agreements, the alternative theory advanced by appel-lees that the Firemen are without standing to contest the Engineer-carrier agreement is without merit. The new Engineer-carrier agreement allegedly abrogates the Firemen’s rights under the tripartite agreements in violation of the Railway Labor Act, and therefore the new contract cannot be said to “merely affect” the Firemen by virtue of the overlapping interests of the two crafts.


. Section 6, 45 U.S.C. § 156 provides :
Carriers and representatives of the employees shall give at least thirty days’ written notice of an intended change in agreements affecting rates of pay, rules, or working conditions, and the time and place for the beginning of conference between the representatives of the parties interested in such intended changes shall be agreed upon within ten days after the receipt of said notice, and said time shall be within the thirty days provided in the notice. In every case where such notice of intended change has been given, or conferences are being held with reference thereto, or the services of the Mediation Board have been requested by either party, or said Board has proffered its services, rates of pay, rules, or woxddng conditions shall not be altered by the carrier until the controversy has been finally acted upon, as required by Section 155 of this' title, by the Mediation Board, unless a period of ten days has elapsed after termination of conferences without request for or proffer of the services of the Mediation Board.


. Section 5(11), 49 U.S.C. § 5(11) provides in pertinent part:
The authority conferred by this section shall be exclusive and plenary, and any carrier or corporation participating in or resulting from any transaction approved by the Commission thereunder, shall have full power * * * to carry such transaction into effect * * * and shall he and they are relieved from the operation of the antitrust laios and of all other restraints, limitations, and prohibitions of law, Federal, State, or municipal, insofar as may be necessary to enable tliem to carry into effect the transaction so approved * * *. (Emphasis added)